Title: John Bracken to Thomas Jefferson, 13 August 1811
From: Bracken, John
To: Jefferson, Thomas


          
            
                  Sir, 
                  Wmsburg Aug 13. 1811
              
		  Two days ago I received your letter of Aug. 2. & have to observe, in answer thereto, that in compliance with Mr Mazzei’s request, I remitted to him by one of U.S. Ships bound up the Mediterranean a bill purchased of Mr Rutherfoord on London Jan. 1807. I sent some time after a duplicate by another national Vessel, & I enclosed a triplicate to my friend Mr Munroe then in London to present for acceptance, which he obtained & left the Bill with his Merchant Mr John Rennolds. Not knowing whether to attribute the want
			 of
			 application for payment to death or the circumstances of Europe, I two years ago requested Mr Rennolds to apply for payment in my payment name, which was refused without an indemnification against Mazzei, as the bill was made payable to him.  This cou’d not be expected from Mr Rennolds, to whom I was a stranger, but has lately been complied with by Mr Saml Gist, who authorizes me to receive the amount from his Dividend in the Dismal Swamp Land Company. 
		  
		   If you can point out to me any safe opportunity of remittance by which I may be
			 exonerated, I will with readiness embrace; it; or if you will yourself receive the Money on behalf of Mr Mazzei, & the two old Ladies, I will deposit in 
                  it in your hands.
            
            
                  
                  
                  
                  
                  With respect & due consideration,I am your most obedt Servt
                  John Bracken
          
          
            Ps I shall in a few days set off for Frederic with my daughter whose state of health requires a change of climate & not return before the 15. Oct.
          
        